Per Curiam,
We find nothing in the evidence tending to prove that the proximate cause of the death of plaintiff’s husband was the defendant company’s negligence. On the contrary, it clearly *531appears that his death was the result of his own voluntary, deliberate act in touching the screen heavily charged with electricity, in the face of ample notice that it was so charged. His evident purpose, in thus touching the screen, was to demonstrate that those who asserted it was thus charged were mistaken. Further reference to the evidence is unnecessary. It was clearly insufficient to carry the case to the jury, and hence, there was no error in refusing to take off the judgment of non-suit entered by the learned president of the court below at the trial.
Judgment affirmed.